PER CURIAM.
Hall appeals from the district court’s denial of his request for an injunction to prevent the Internal Revenue Service from levying upon his wages to satisfy tax penalties and interest charges that he owes the government. The basis of the district court’s action was that the Anti-Injunction Act, 26 U.S.C. § 7421, divested the court of power to issue the injunction. We can consider the merits of the district court's action, however, only if we have jurisdiction of the appeal. We do not. The record shows that, while the appeal was pending, the levy that Hall sought to enjoin was paid in full. There is nothing left to enjoin. Hall therefore has nothing concrete to gain from winning this appeal; it is moot, and must be dismissed. See, e.g., Monzillo v. Biller, 735 F.2d 1456, 1459-60 (D.C.Cir.1984). True, the mere fact that the levy has been paid does not mean there is no controversy between Hall and the Internal Revenue Service. But if Hall thinks his wages were wrongfully taken from him and should be returned, he should file a *374claim for refund, and if necessary (after exhausting his administrative remedies) a suit for refund. See 28 U.S.C. § 1346(a)(1); 26 U.S.C. § 7422(a). It will do him no good to get an injunction against an act that has already taken place.
APPEAL DISMISSED.